That the state, through the adequate authorization of its state tax officers or its Commission, may compel all taxpayers, whether individuals, associations of individuals, or corporations, to make such full disclosures of particular or property possessions and business conduct as will enable the taxing authorities to ascertain taxable values, to effect uniformity of assessment, and to impose the burdens of taxation with justice and equality between those of the same class, cannot be a matter of doubt. Against the lawfully authorized effectuation of these public purposes, so essential to the existence of the government as well to justice to taxpayers of like class, there can be no right to individual privacy, secrecy, or immunity. These public purposes must, of course, be reasonable, not unreasonably burdensome or calculated to introduce unfair or invidious interference with the business or pursuit of taxpayers.
The writer concurs in the view, stated with supporting considerations in the majority opinion, that Code, § 2228, has not been repealed by implication. However, if that statute (Code, § 2228) had been repealed by implication, the writer entertains the opinion that neither the revenue law nor any provision of it would be or was rendered invalid, under the due process clauses of the Constitutions, because of the mere omission to provide, expressly, for notice and opportunity to be heard before another and superseding assessment by the State Tax Commission should become final and conclusive. The doctrine conducive to this judgment is thus succinctly stated in Manufacturers' L.  H. Co. v. Ott (D.C.) 215 Fed. 940, from which it was recently approvingly reproduced in Ex parte City of Birmingham, 199 Ala. 15, 74 So. 53:
"As the statute is silent on the subject, the presumption is that the Legislature intended the Commission to comply with the Constitution, not to violate it. Such Commissions are under two laws, namely, the statute law of the state, which confers upon them certain powers over public service corporations, and the constitutional law of the state and of the United States, which requires that they shall exercise the powers conferred by statute only by due process of law; that is, after giving the companies due notice and opportunity to be heard, A statute is invalid which requires something to be done which is forbidden by the Constitution, but it cannot be essential to the validity of a statute that it should enjoin obedience to the Constitution."
This manifestly sound doctrine is set down, as upon ample authority in Town of West Hartford v. Coleman, 88 Conn. 78,89 A. 1120-1121.